Citation Nr: 9906351	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

1.  Evaluation of right medial collateral ligament 
disability, currently rated as 30 percent disabling.

2.  Evaluation of right knee arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 decision by the RO that 
reopened and granted a claim of service connection for 
residuals of a right knee injury, and assigned a 20 percent 
evaluation therefor.  (The service-connected disability was 
described as a medial collateral ligament disability.)  

This matter was previously before the Board in September 1997 
and June 1998, when it was remanded to the RO for additional 
development.  During the course of the remands, the RO 
increased the evaluation of the right knee on two occasions.  
Particularly, by a February 1998 rating decision, the RO 
increased the evaluation from 20 percent to 30 percent, to 
account for subluxation and lateral instability.  In a 
September 1998 rating decision, the RO granted service 
connection for degenerative arthritis of the right knee, and 
assigned a 10 percent therefor, bringing the veteran's total 
combined rating for the right knee to 40 percent.  

The Board notes that, although its September 1997 and June 
1998 remands characterized the issue on appeal as entitlement 
to an "increased rating," the veteran's appeal actually 
arises from the RO's February 1997 original rating award.  
Thus, his claim is not properly characterized as an 
"increased rating" claim per se, notwithstanding that he 
seeks a higher evaluation.  See Fenderson v. West, No. 96-
947, slip op. at pp. 8-9, 15-17 (U.S. Vet. App. Jan. 20, 
1999).  Therefore, the Board has re-characterized the 
questions on appeal to conform with the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, Court) in Fenderson.  Additionally, given 
the September 1998 decision by which a separate 10 percent 
rating was assigned for right knee arthritis, and because of 
the manner in which this separate issue was incorporated in 
the October 1998 supplemental statement of the case by the 
RO, the Board finds that the veteran's response to this 
supplemental statement of the case effectively perfects an 
appeal as to both rating issues.  


FINDINGS OF FACT

The residuals of the veteran's in-service knee injury include 
subluxation, degenerative arthritis, and painful motion.  He 
has full range of motion of his right knee, which is not 
limited during flare-ups of his disability.  He does not 
manifest any locking or effusion. 


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for 
right medial collateral ligament disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991): 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Code 5257 (1998).

2.  A rating in excess of 10 percent is not warranted for 
right knee arthritis.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has residuals of a right knee injury which warrant a higher 
evaluation than is currently assigned.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  In evaluating a given 
disability, the disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).  

Here, the RO has granted separate ratings for two service-
connected right knee disorders, both as residuals of an in-
service injury.  The first rating, 30 percent, is assigned 
pursuant to Diagnostic Code 5257, in order to account for 
subluxation, laxity, and instability in the veteran's knee.  
Diagnostic Code 5257 provides that impairment of the knee 
("other" than ankylosis, dislocated or removed cartilage, 
limitation of motion, impairment of the tibia and fibula, or 
genu recurvatum) will be assigned a 10 percent evaluation if 
such impairment, when accompanied by recurrent subluxation or 
lateral instability, is characterized as "slight."  
38 C.F.R. § 4.71a, DC 5257 (1998); cf. 38 C.F.R. § 4.71a, DCs 
5256, 5258-5263 (1998).  Such "other" impairment will be 
assigned a 20 percent evaluation if the impairment is 
"moderate."  Id.  The highest evaluation under DC 5257, 30 
percent, will be assigned where such impairment is 
"severe."  Id.  Currently, the veteran is assigned the 
highest schedular evaluation under Diagnostic Code 5257.  
Thus, unless consideration of an extraschedular evaluation is 
warranted, as discussed infra, the Board must look to other 
schedular rating criteria to determine whether this right 
knee disability warrants a higher evaluation.

The RO has provided a separate rating for the veteran's right 
knee arthritis, pursuant to Diagnostic Code 5010.  See 
VAOPGCPREC 23-97, and see 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Diagnostic Code 5010 provides that traumatic 
arthritis will be rated as degenerative arthritis under 
Diagnostic Code 5003.  Id.  In turn, Diagnostic Code 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

For knee disability, limitation of motion rating criteria are 
provided by Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides that where flexion of the leg is limited to 60 
degrees, a noncompensable evaluation is warranted.  Id.  
Limitation of flexion to 45 degrees warrants a 10 percent 
rating; to 30 degrees, a 20 percent 

rating; and to 15 degrees, a 30 percent rating.  Id.  
Diagnostic Code 5261 provides that where extension of the leg 
is limited to 5 degrees, a noncompensable evaluation is 
warranted.  38 C.F.R. 4.71a, Diagnostic Code 5261 (1998).  
Limitation of extension to 10 degrees warrants a 10 percent 
rating; to 15 degrees, a 20 percent rating; to 20 degrees, a 
30 percent rating; to 30 degrees, a 40 percent rating; and to 
45 degrees, a 50 percent rating.  Id.  Full range of motion 
of the knee is described as zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998). 

A November 1997 VA examination report reflects that the 
veteran has a zero to 115 degree range of motion of his right 
knee, and zero to 130 degree range of motion for his left 
knee, which the examiner characterized as normal.  More 
recently, in August 1998, the veteran had full motion.  This 
uncontroverted evidence tends to show that he is not entitled 
to a compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  

Additionally, application of the principles of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) does not indicate that a higher 
rating is warranted under the limitation of motion diagnostic 
codes, as explained as follows.  The Court has stressed that, 
in evaluating diseases of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Court has indicated that 
"these determinations" should, "if feasible" be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, 8 Vet. App. at 206.  
With respect to the musculature, the examiner must consider 
inability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance; pain 
on use; and weakness.  Id. at 204-07.


Here, the August 1998 VA examiner made "these 
determinations" in exactly the manner the Court has 
suggested:  by addressing whether such disability could be 
expressed in terms of additional limitation of motion.  His 
determination was that the brief flare-ups of increased pain, 
described by the veteran as occurring outside the clinical 
setting, had no effect on the range of motion of the knee.  
The examiner couched this in terms of normal use, e.g., the 
veteran's rising out of a chair.  He also noted that the 
veteran had no limp.  (Although the veteran asserted in an 
October 1998 statement that the examiner's finding of no limp 
was in error, the weight of the evidence shows that he has no 
limp, as VA outpatient treatment records also affirmatively 
reflect no limp.  See August 21, 1996 VA outpatient treatment 
record, generated one week after the veteran's arthroscopic 
surgery).  This also accounts for the veteran's ability to 
bear weight.  See 38 C.F.R. § 4.59 (1998).  Moreover, the 
examiner noted that the veteran had occasional instability, 
and considered the veteran's complaints of pain made worse by 
walking and traversing stairs, as mentioned elsewhere in the 
claims file.  See, e.g., November 1995 VA examination 
complaints.  The examiner also noted that the veteran works, 
thereby taking into account the effect of the knee on 
functional impairment.  See 38 C.F.R. § 4.10, 4.45.  Thus, 
the August 1998 VA examination report tends to show, in 
accordance with DeLuca, that the veteran has no compensable 
functional limits outside the clinical setting.  This 
conclusion is corroborated by the other evidence of record, 
e.g., the October 1996 RO hearing transcript (reflecting that 
the veteran climbs mountains, hunts, works, and wears a knee 
brace only when hunting on rough terrain [Tr. pp. 5-7]); 
March 1997 VA outpatient treatment record (noting complaints 
of "occasional" pain when stepping "wrong," which 
gradually calms down, and finding that the veteran's knee had 
good range of motion and muscle tone); and VA post-August 
1996 physical therapy records (noting the veteran's normal 
cadence and stride, good knee strength, and discharge to 
return to work with optimal ability).  Accordingly, 
consideration of 38 C.F.R. §§ 4.40 and 4.45 does not indicate 
that a compensable rating is warranted under the limitation 
of motion diagnostic codes.  


However, when limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes for limitation of motion, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1 (1998).  Limitation of motion 
must be objectively confirmed by findings "such as" 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  Here, the November 1997 VA examination did 
reveal some objective evidence of limitation of motion, and 
VA outpatient treatment records, dated in August 1996 
(physical therapy) and October 1996 contain objective 
evidence of painful motion of the veteran's right knee.  
Moreover, the veteran has consistently and credibly 
complained of pain on motion of his knee, as recently as 
August 1998 VA examination.  Although pain was not 
objectively demonstrated during that examination, the record 
at least presents a question as to whether a noncompensable 
or 10 percent evaluation is warranted under the provisions of 
Diagnostic Code 5003, Note 1.  In such cases, the higher 
evaluation shall be assigned.  38 C.F.R. § 4.7 (1998).  
Accordingly, the evidence tends to show that he is entitled 
to his current 10 percent rating under Diagnostic Code 5003.  
See September 1998 rating decision.  

The Board must also inquire as to whether operation of any 
other Diagnostic Code regarding the knees could afford the 
veteran a higher rating for either disorder, and additional 
compensation.  However, a review of the rating criteria for 
knees in 38 C.F.R. §§ 4.71a, 4.73, and 4.124a does not reveal 
any such Diagnostic Code.  Specifically, with regard to 
38 C.F.R. § 4.71a, a rating under Diagnostic Code 5256 
requires ankylosis of the knee, which the veteran has never 
claimed or manifested.  A rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, for dislocated semilunar cartilage, 
with frequent episodes of locking, pain and effusion, is not 
warranted.  Specifically, as indicated in the August 1998 VA 
examination report, the post-August 1996 meniscectomy 
evidence reveals that the veteran's knee does not lock 
(October 16, 1996 VA outpatient treatment record); that he 
has no effusion or edema (August 1998 VA examination and 
August 21, 1996 VA outpatient treatment record; see also 
November 1995 and May 1996 VA outpatient treatment records); 

and that although, even prior to the arthroscopy, the veteran 
complained that his knee gave out "every now and then" (see 
November 1995 VA outpatient orthopedic consultation record 
and October 1996 RO hearing transcript [Tr. p. 5]), during 
the October 1995 VA outpatient treatment examination he 
clarified that his knee "never goes completely out."  See 
also August 14, 1995 VA arthroscopic surgery report (veteran 
"used to have" catch and effusion).  Moreover, the August 
1998 VA examiner noted that the veteran has had no true 
locking of the knee, but occasionally, the knee will buckle, 
and that the veteran has fallen.  Indeed, the October 1995 VA 
outpatient examination revealed a subluxation of the right 
knee.  This uncontroverted medical evidence tends to show 
that the "buckling" experienced by the veteran is 
subluxation of his knee rather than locking, and that such 
disability, insofar as it affects functional impairment, is 
already compensated by his rating under Diagnostic Code 5257.  
Thus, his rating under Diagnostic Code 5257 accounts for the 
impairment caused by his right knee "buckling," including 
the impairment occasioned by episodes such as the dropping of 
the hydraulic lift that he mentioned during the October 1996 
RO hearing, and the falls that he reported to the August 1998 
VA examiner.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1998).  To award additional compensation for 
such disability would constitute impermissible 
"pyramiding."  38 C.F.R. § 4.14 (1998).

Likewise, a rating under Diagnostic Code 5259, for 
symptomatic removal of cartilage, is not warranted, because 
the symptomatology which the August 1996 arthroscopy sought 
to alleviate - pain, swelling, and instability - has either 
been alleviated by the procedure, or has already been 
compensated for by the veteran's evaluations under other 
diagnostic criteria.  Ratings under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262 and 5263 are simply inapposite under 
the facts of this case.

Ratings under 38 C.F.R. §§ 4.73 and 4.124a are not for 
application because there is no evidence of either muscular 
or nerve involvement with respect to the veteran's right knee 
disability.  On the contrary, he had good muscle tone on the 
March 1997 VA outpatient treatment examination, and muscle 
strength was noted to be good during the August 1996 VA 
physical therapy sessions.  There being no other 

possibly applicable diagnostic code, there is no basis for an 
evaluation in excess of his current ratings.  For the reasons 
set forth above, a higher rating for either service-connected 
disorder is not warranted for either award period as set by 
the RO.

Although the veteran has described his knee as being so bad 
that his problems are 100 percent disabling, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1998).  
The current evidence of record does not demonstrate that knee 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that the veteran's symptoms have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1998).  Here, even medical 
evidence prepared contemporaneously with the veteran's 
requests for treatment reflects no problems beyond those 
contemplated by the rating criteria.  For example, the 
veteran is shown to still be working, and he has had no 
hospitalization for his right knee disability other than the 
single outpatient arthroscopy.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that the RO's action in 
not referring the case for extraschedular consideration was 
consistent with the evidentiary record.  

The veteran's representative contends that the veteran is 
entitled to the benefit of the doubt with respect to his 
claim.  However, the benefit-of-the-doubt doctrine only 
applies if the evidence for and against a claim is in 
relative equipoise.  Here, the weight of the evidence is 
against the veteran's claim, and the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1998).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a higher evaluation for right medial 
collateral ligament disability is denied.

Entitlement to a higher evaluation for right knee arthritis 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeal

 

- 10 -


- 10 -


